              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



DAVID CABRAL, individually and on behalf of          Case No.
all others similarly situated,
                                                        CLASS ACTION COMPLAINT AND
                                 Plaintiff,                    JURY DEMAND
        vs.
CENGAGE LEARNING, INC., MCGRAW
HILL, LLC (f/k/a MCGRAW-HILL GLOBAL
EDUCATION HOLDINGS LLC); PEARSON
EDUCATION, INC; and EDUCATIONAL
PUBLISHERS ENFORCEMENT GROUP
                                 Defendants.


       Plaintiff David Cabral (“Plaintiff”), individually and on behalf of the proposed classes, by

and through his counsel, for his Complaint against defendants Cengage Learning, Inc (“Cengage”),

McGraw Hill, LLC, f/k/a McGraw-Hill Global Education Holdings, LLC (“McGraw Hill”); Pearson

Education, Inc. (“Pearson”); and Educational Publishers Enforcement Group (“EPEG”)1 hereby

states and alleges as follows:

                                   NATURE OF THE ACTION

       1.      For decades, the Publisher Defendants have been able to sell higher education

textbooks and other supplementary materials (collectively “Course Materials”) at extremely high

profit margins, as students have no choice but to purchase these overpriced Course Materials in order

to academically succeed.

       2.      However, the growing price of Course Materials, and the increasing disparity between


1
 All of these entities are collectively referred to herein as “Defendants.” Cengage, McGraw, and
Pearson are collectively referred to herein as the “Publisher Defendants.”



                             CLASS ACTION COMPLAINT FOR DAMAGES
                Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 2 of 22



the prices of new Course Materials and used Course Materials, has pushed more and more students

over time into the secondary markets for used Course Materials. This, combined with the growing

accessibility of the secondary market due to both the availability of online textbook copies and larger

repositories for used books such as Amazon, began to temper the Publisher Defendants’ enormous

profits.

           3.    In response, the Publisher Defendants, along with EPEG – the organization they

formed to combat the secondary market sales – spearheaded a “digital first” movement, transitioning

students from physical textbooks to online services. This movement is epitomized by their “Inclusive

Access” agreements. “Inclusive Access” requires Class Members to purchase access codes to use

Course Materials on a proprietary platform. Although Defendants are required to allow students to

opt out from Inclusive Access, they have intentionally made the process confusing, misleading, or

outright impossible, such that opt-out rates are extremely low and Plaintiff and the members of the

putative classes described herein (“Class Members”) are de facto locked into using Inclusive Access.

           4.    The use of Inclusive Access effectively denies students the ability to purchase used

materials or to seek any competitive market prices. Moreover, students are unable to sell the

Inclusive Access materials as used once the course is over, eliminating any purported savings from

the program.

           5.    These actions by the Defendants unlawfully restrain trade and result in

supracompetitive prices for Court Materials in violation of federal antitrust laws. These actions have

been ongoing since at least January 1, 2016, and continue through the present.

                                  JURISDICTION AND VENUE

           6.    This Court has jurisdiction over the subject matter of this action pursuant to Section

4(a) and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26, and 28 U.S.C. §§ 1331 and 1337.

           7.    Venue is proper in this District pursuant to Sections 4(a) and 12 of the Clayton Act,

                                                   -2-
                              CLASS ACTION COMPLAINT FOR DAMAGES
              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 3 of 22



15 U.S.C. §§ 15(a) and 22, and 28 U.S.C. §§ 1391 (b) and (c) because one or more Defendants

reside, are licensed to do business, are doing business, or transact business in this District.

        8.      This Court has personal jurisdiction over each Defendant because each Defendant: (a)

transacted business in this District; (b) sold substantial quantities of the Course Materials at issue in

this District; and (c) was engaged in an illegal price-fixing conspiracy that was directed at, and had a

direct, substantial, reasonably foreseeable, and intended effect of causing injury to the business or

property of persons residing in or located in this District.

                                           THE PARTIES

A.      Plaintiff

         9.     Plaintiff David Cabral is a resident of New Jersey. During the Class Period, Plaintiff

was a student who enrolled in courses that used Inclusive Access and purchased Course Materials

from Inclusive Access directly from one or more Defendants and Retail Co-Conspirators. As a

direct result of Defendants’ unlawful scheme, Plaintiff was forced to pay inflated prices for his

Course Materials, and suffered direct harm as a result.

B.      Defendants

        10.     Defendant Cengage is a Delaware corporation headquartered in Boston,

Massachusetts. During the Class Period, Cengage published and sold Course Materials though

Inclusive Access.

        11.     Defendant McGraw Hill is a Delaware LLC with its corporate headquarters in New

York, New York. During the Class Period, McGraw Hill published and sold Course Materials

though Inclusive Access.

        12.     Defendant Pearson is a Delaware corporation headquartered in Upper Saddle River,

New Jersey. During the Class Period, McGraw Hill published and sold Course Materials though

Inclusive Access.

                                                   -3-
                              CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 4 of 22



       13.     Defendant EPEG is an entity created, financed, and operated by Cengage, McGraw

Hill, and Pearson throughout the Class Period. As more fully detailed herein, EPEG was used as a

vehicle for the implementation and maintenance of the Defendants’ conspiracy, including through

purported anti-counterfeiting measures which were actually used to control the resale of Course

Materials, enforce the use of Inclusive Access, and allow opportunities for the Defendants to meet

and communicate regarding the conspiracy.

                            AGENTS AND CO-CONSPIRATORS

       14.     Barnes & Noble College Booksellers, LLC (“Barnes & Noble”), is a Delaware LLC

with corporate headquarters in Basking Ridge, New Jersey. Barnes & Noble operates on-campus

bookstores and sold Course Materials through Inclusive Access during the Class Period.

       15.     Follett Higher Education Group (“Follett”) is an Illinois corporation headquartered in

Westchester, Illinois. Follett operates on-campus bookstores and sold Course Materials through

Inclusive Access during the Class Period.

       16.     Barnes & Noble and Follett are collectively referred to herein as the “Retail Co-

Conspirators.” Upon information and belief, the Retail Co-Conspirators assisted and conspired with

Defendants regarding their Inclusive Access scheme. Plaintiff reserves the right to amend this

Complaint to include the Retail Co-Conspirators, or other unknown co-conspirators, as more

information is obtained through discovery.

       17.     Each Defendant acted as the principal of, or agent for, all other Defendants with

respect to the acts, violations, and common course of conduct described in this complaint.

       18.     Various other persons, firms, companies, and corporations not named as Defendants

knowingly and willingly conspired with Defendants and performed acts and made statements in

furtherance of the conspiracy and in furtherance of the anticompetitive conduct.

       19.     The acts alleged to have been done by any Defendant or co-conspirator were

                                                 -4-
                            CLASS ACTION COMPLAINT FOR DAMAGES
                Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 5 of 22



authorized, ordered, or done by its directors, officers, managers, agents, employees, or

representatives while actively engaged in the management, direction, or control of such Defendant’s

or co-conspirator’s affairs.

                             INTERSTATE TRADE AND COMMERCE

          20.    Publisher Defendants are the leading publishers of Course Materials in the United

States.

          21.    During the Class Period, the Publisher Defendants sold Course Materials throughout

the United States in a continuous and uninterrupted flow of interstate commerce, including through

and into this judicial District.

          22.    Defendants’ agreement to inflate, fix, raise, maintain, or artificially stabilize prices of

Course Materials, and their actual inflating, fixing, raising, maintaining, or artificially stabilizing

Course Material prices, were intended to have, and had, a direct, substantial, and reasonably

foreseeable effect on United States commerce.

          23.    The restraints alleged in this complaint have directly and substantially affected

interstate commerce in that Defendants have deprived Plaintiff and Class Members of the benefits of

free and open competition in the purchase of Course Materials within the United States.

                                     FACTUAL ALLEGATIONS

The Soaring Prices of the Course Materials Market.

          24.    The United States Course Materials market has long been a lucrative one. The

revenue of the United States higher education book publishing industry in 2018 was estimated at

3.69 billion U.S. dollars.

          25.    There has been widespread consolidation among the publishers of Course Materials

over the last 20 years. It is estimated that the Publishing Defendants control between 80-90% of the

United States market for Course Materials.

                                                     -5-
                               CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 6 of 22



       26.     It is widely known that the prices of Course Materials have been inflated over time. In

2019, the United States Public Interest Research Group (“PIRG”) drafted a letter to the Department

of Justice regarding a proposed merger between Defendants McGraw Hill and Cengage. In that

letter, PIRG noted that “Because there are so few publishers, and because faculty choose books on

behalf of their students, the normal rules of supply and demand have broken down.” In an interview

with Yahoo Finance, the higher education campaign director at PIRG stated that, “The cost of

textbooks has risen four times faster than inflation. That’s because the textbook market is broken.”

       27.     Notably, the price of Course Materials has skyrocketed over time, while the cost of

recreational books has held relatively steady. This divergence in prices suggests that the rising prices

of Course Materials were not based on rising publishing costs. Rather, a better explanation is that the

college textbook market was insulated for decades from the normal market forces that would lead to

falling, not rising, book prices over time.




                                                   -6-
                             CLASS ACTION COMPLAINT FOR DAMAGES
              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 7 of 22



        28.     As opposed to a free market, where the consumer has the opportunity to shop around

and seek competitive pricing, the Course Material market has long been a classic example of a

“captive market,” where students have been required to purchase the materials they have been

assigned regardless of the cost. This created a highly exploitable market for the Publisher

Defendants, who could design materials to appeal to the professors making the decisions on Course

Materials without regard to the potential financial distress of their student customers. As a

spokesperson for the Scholarly Publishing and Academic Resources Coalition (“SPARC”) has

stated, “[The publishers] been able to keep raising prices because students are ‘captive consumers.’

They have to buy whatever books they're assigned.”

        29.     These rising prices can have profound effects on the academic success of students.

Research shows that 65% of students have skipped buying a book at some point in their college

career because of the cost, despite 94% of them knowing it would hurt their grade.

The Growth of the Secondary Market.

        30.     Over time, the rising prices described above drove more students to seek out

alternative sources for Course Materials – in particular, a secondary market for cheaper used Course

Materials. In response, for much of the last few decades, publishers were simply able to ratchet up

prices to offset these lost sales. As Michael Hansen, CEO of Cengage, told Wired magazine, “The

volumes of textbooks publishers were selling declined rapidly for years. However, they always had

this magical price lever. They could always just increase the prices, so their revenue looked

relatively stable.”

        31.     The industry has also engaged in practices to suppress the secondary market,

including releasing new editions on a regular cycle and creating shrink-wrapped textbook “bundles”

with supposedly new supplemental material. The latter practice was disrupted in part in 2010 when

20 USC § 1015b(c)(2) was enacted, which provides that a publisher must make any college textbook

                                                 -7-
                            CLASS ACTION COMPLAINT FOR DAMAGES
              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 8 of 22



and supplemental material sold as a bundle also available separately.

       32.     But even with these measures, the inability to control the secondary used market

became an increasingly large problem for the Publisher Defendants. In its 2012 annual report,

textbook publisher Cengage noted that they “face competition from the used textbook market” and

that an increasingly efficient secondary market “may materially adversely affect our business.”

Similarly, McGraw-Hill CEO Nana Banerjee told investors that “[T]here’s a massive secondary

market that has really disrupted [the] traditional publisher's ability to price in the way it used to.”

       33.     During the early 2000s, used Course Materials were only easily available from

campus bookstores, which routinely priced them at 75% of the cost of new Course Materials. These

used sales were acceptable to the Publisher Defendants, as the relatively small price difference

between the used and new Course Materials still drove sufficient sales to new, ostensibly updated,

versions.

       34.     But increasing competition came in from online sources. A 2018 study noted that

while the campus bookstores had “rigidly priced” their used books at an “essentially constant” 75%

fraction of the new price, that pricing stood in “stark contrast to the much freer competition” from

Amazon and other online resellers. In particular, a 2015 study showed that Amazon-purchased

textbooks were available at 30% less, on average, than most college bookstores. This growing

disparity between the cost of new and used Course Materials, as demonstrated in the chart below,

drove more and more students away from purchasing new Course Materials from the Publisher

Defendants.




                                                   -8-
                             CLASS ACTION COMPLAINT FOR DAMAGES
               Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 9 of 22




The Publisher Defendants Moved to a Digital Format, Creating “Inclusive Access”

         35.    In 2016, the Publisher Defendants had to confront the unsustainability of their price

gouging, when an across-the-board drop in revenue served as a wakeup call – specifically, McGraw-

Hill’s revenue declined by 9%, Pearson’s by 10%, and Cengage’s by 15%. Analysts pointed to

increased pushback from faculty, fueled by the textbook affordability movement, and students

fleeing to the secondary market as some of the possible causes of these revenue drops.

         36.    Accordingly, the Publisher Defendants formed EPEG in 2016, with a stated purpose

to fight “counterfeit” textbooks. Upon information and belief, the actual purpose of EPEG was to

allow the Publisher Defendants to communicate and plan ways to address the pricing crisis that they

faced.

         37.    In particular, EPEG developed their “Anti-Counterfeit Best Practices,” which created
a “white list” of retailers, including the Retailer Co-Conspirators, and encouraged its members to
refuse to sell to anyone not only the list. While the implication is that other retailers may be engaged
in counterfeiting, the real purpose of this list was to reduce competition from off-campus and online
used booksellers.

                                                   -9-
                             CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 10 of 22



       38.     But this attempt to limit competition from the secondary market was insufficient

on its own. Therefore, the Defendants decided to pursue a move toward digital Course Materials,

which would be more readily controllable, and which would effectively eliminate the secondary

market.

       39.     While various forms of digital coursebooks existed before 2015, the move by the

Defendants to push digital coursebooks appears to have been precipitated in part by a 2015

Department of Education regulation, which enabled institutions to include the cost of books and

supplies in their tuition or fees. Now instead of buying textbooks with credit cards or cash, students

could be automatically charged for course materials by the institution when they enroll. This

regulatory change allowed the Defendants to automatically bill students for online Course Materials

unless they opted-out of the program, which as described more fully below, is often difficult or

outright impossible.

       40.     The Publisher Defendants made clear their intentions in agreeing to pursue this move

toward digital Course Materials. Tim Peyton, vice president of strategic partnerships at Pearson, said

it was no secret that publishers like Pearson had made textbooks too expensive and had seen sales

drop as a result. “The print model is really a broken business model for us,” he said, adding, “we’re

thinking about how to move away from print, and move towards digital.” Cengage CEO Michael

Hansen noted in an interview that his company's digital focus hoped to recapture "students who have

been using our materials but have not given us any revenue...These are students that are buying a

used book from another student. No revenue for us." In another article, Hansen stated that the used

book market, and implicitly the competition it provides, is "a market that should fall by the wayside

if we do our job the right way."




                                                 -10-
                             CLASS ACTION COMPLAINT FOR DAMAGES
              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 11 of 22



        41.     Accordingly, the Defendants jointly agreed to implement the “Inclusive Access”

program, or other similar online-only access programs under different names2. Upon information and

belief, this program was facilitated and enforced by EPEG. Under Inclusive Access, Plaintiff and

Class members would, upon registering for a course, pay for a code that would give them electronic

access to the requisite Course Materials. This would often include supplemental materials, such as

reading assignments and homework problems that were not available at all outside of Inclusive

Access.

        42.     The Publisher Defendants refuse to sell Inclusive Access Course Materials to any

retailers other than the higher educational institution itself or its official on-campus bookstores, often

run by the Retailer Co-Conspirators. Inclusive Access thus acts as an exclusive arrangement between

the Retailer Co-Conspirator, the Publisher Defendants, and the institution.

        43.     Upon information and belief, near-identical license agreements between the Publisher

Defendants, the Retailer Co-Conspirators, and the various educational institutions dictate that

Inclusive Access Course Materials will only be sold by these entities and the Publisher Defendants

will not sell to others.

        44.     There are also exclusivity agreements between the Publisher Defendants and the

Retailer Co-Conspirators, which operate when there is not a licensing agreement with an educational

institution where the Retailer Co-Conspirator is operating. Similar to the license agreements above,

these agreements dictate that the Publisher Defendants will not sell Inclusive Access Course

Materials to retailers other than the Retailer Co-Conspirator on these campuses.

        45.     Campus stores other than the Retailer Co-Conspirators are willing to participate in


2
  Upon information and belief, the Publisher Defendants have implemented similar exclusive
online-only Course Material programs under different names. They are all collectively referred
to herein as “Inclusive Access” programs.


                                                   -11-
                              CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 12 of 22



Inclusive Access programs, as they receive a cut of the sales. While the profit margins to these stores

for Inclusive Access materials are smaller than for print, the curtailing of the secondary market

means that the stores receive revenue from a larger number of customers. One university course

materials manager described in an interview how the lower margins were also mitigated by lower

overheads, stating “We’re not purchasing books, we’re not paying shipping, we’re not having to put

any time or effort into returning unused books or paying restocking fees.” Therefore, the Defendants

faced no pushback or competition from non-conspiring university stores while implementing this

scheme.

       46.     Class Members’ access to the Inclusive Access Course Materials is removed at the

end of a semester or other defined period of time. Because of this and the online nature of these

Inclusive Access Course Materials, Class Members are unable to resell them. Accordingly, and

because of the Publisher Defendants’ refusal to sell Inclusive Access materials to off-campus

bookstores or online sellers as described above, the secondary market for Course Materials offered

through Inclusive Access is eliminated.

       47.     The profit motivation for this Inclusive Access scheme is manifest. A 2015 working

paper by UCLA Anderson’s Matt Schmitt and Tongtong Shi of Analysis Group, an economic

consulting firm, suggested that college textbook publishers would enjoy 42.6% higher profits if they

could eliminate the secondary market.

       48.     The Publisher Defendants have not been shy about openly acknowledging these

motivations for the move to digital. Their goal was to eliminate their competition. Cengage laid out

the reasoning behind this shift in their Fiscal Year 2019 Annual Report, stating “The growth in our

digital business gives us access to a greater number of students in any given classroom and generates

new sources of revenue from our existing adoption customers. In contrast to print publications, our



                                                 -12-
                             CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 13 of 22



digital products cannot be resold or transferred. We therefore realize revenue from every end user.”

On a May 1, 2019 investor call, McGraw-Hill CEO Nana Banerjee stated the continuing course of

action to “[take] out this used secondary market book enterprise that has really been a disruptor for

us.”

       Plaintiff and Class Members are De Facto Unable to Opt Out of Inclusive Access

       49.     Federal law requires that if the Inclusive Access program is paid for as part of tuition

and fees, the institution must have a policy under which the student is able to opt-out of the program.

Accordingly, at most universities that use Inclusive Access, a student has to opt-out; otherwise they

are simply billed for the Inclusive Access Course Materials after enrolling in a course.

       50.     In many instances, if a Class Member opted out of Inclusive Access, they would be

unable to succeed in their course. As previously stated, in most cases, Inclusive Access Course

Materials are simply not available elsewhere, and supplemental materials, such as reading

assignments and homework problems are also not available outside of Inclusive Access even if a

Class Member could obtain a copy of the base coursebook. Moreover, many courses require Class

Members to access the Inclusive Access platform for necessary functions, such as submitting

assignments or taking exams. As an example, Pearson’s MyLabsPlus service is a platform necessary

for students to submit assignments, which cannot be accessed outside of Inclusive Access.

       51.     Institutions will also actively discourage students from opting out. The process for

opting-out is often confusing and implemented under restrictive terms that are not always obvious,

such as locating, completing, and submitting a form within ten days – or for classes shorter than a

full semester, the opt-out period can be a mere three days. The process for opting out at some

universities also varies between platforms, requiring students to access and track down multiple

online systems to submit opt-out requests even within the same educational institution. At other

campuses, students are informed when opting out that “they will not be eligible for an extension on

                                                 -13-
                             CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 14 of 22



course assignments while they await arrival of their course materials.”

       52.     The practical function of these measures is that opting out, for most students, is de

facto impossible if they want to pass their courses, and they are actively discouraged from even

attempting to do so. These measures are effective. Nik Osbourne, the Senior Vice President of

Strategy at Pearson, has described the opt-out rate from Inclusive Access programs as

“extraordinarily small.”

The Publisher Defendants’ Inclusive Access Price-Fixing Scheme Artificially Raised Prices

       53.     While the Defendants may tout that the Inclusive Access programs offer books at

lower prices, they are, at best, a discount from the Publisher Defendants’ already heavily inflated

prices. The prices are still significantly higher than the prices Class Members could obtain in an

open, competitive market.

       54.     SPARC submitted a letter to the Department of Justice in August of 2019 with the

following example:

       McGraw-Hill’s Economics, 21st edition can be purchased on the publisher’s website
       in print for $262 or as a 180-day e-textbook for $55.00. The e-textbook is what
       students typically receive through an inclusive access fee, and it is priced at a 79%
       discount versus print. McGraw-Hill advertises that inclusive access fees save
       students “50 to 80 percent off the cost of traditional textbooks,” which means that the
       student may actually be paying more through an inclusive access fee than they would
       for the same e-textbook directly from the publisher, and at best they would pay only
       1 percent less. On the free market, a student could buy the same book on
       Amazon.com as a one-semester print rental for $26.16 or a used copy for as little as
       $28.01 — a more than 90% savings.

       55.     PIRG noted in its July 29, 2019 letter to the Department of Justice that some contracts

for automatic billing programs include an almost 6% automatic annual price increase, ensuring the

price of Inclusive Access Course Materials increases much faster than inflation.

       56.     Absent Defendants’ conduct, Plaintiff and Class members would have numerous

alternatives, including the used secondary market, for purchasing Course Materials at lower prices.


                                                 -14-
                            CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 15 of 22



Competition between those alternative sources and the Publisher Defendants’ sales, including their

sales via electronic means, would also force the Publisher Defendants to lower their prices.

       57.     Consequently, Plaintiff and the Class Members have paid more for Course Materials

than they would in a competitive market, and have suffered antitrust injury as a result of Defendants’

unlawful conduct.

                                     RELEVANT MARKET

       58.     Plaintiff alleges that Defendants conspired to unlawfully restrain trade in the market

for Course Materials, inter alia, through their agreement to implement the Inclusive Access scheme,

which allowed the Defendants to restrict the supply of Course Materials, eliminate competition for

Course Materials, and thereby charge supracompetitive prices. Plaintiff further alleges that

Defendants have established a group boycott to prevent Inclusive Access Course Materials from

being sold through sources other than Defendants. This conduct is per se illegal under the federal

antitrust laws and therefore no market definition is required.

       59.     However, if Plaintiff’s allegations are adjudged under the rule of reason and a

relevant market is required to be pled: the relevant market is the market for Course Materials in

courses utilizing Inclusive Access within the United States.

       60.     As more fully described above, Defendants used their Inclusive Access scheme to

eliminate competition from secondary market resellers for Course Materials, which previously

provided a significantly reduced-price alternative to purchasing new Course Materials.

       61.     The Publisher Defendants have between an 80-90% market share of the new textbook

marketplace, and at least a 90% market share of the relevant market for Inclusive Access Course

Materials. At all relevant times, the Publisher Defendants have maintained this market power which


                                                 -15-
                             CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 16 of 22



has allowed them to charge supracompetitive prices.

       62.     This market is susceptible to collusion due to the small number of participants,

captive purchasers who are unable to avoid buying the Inclusive Access Course Materials, and high

barriers to entry due to the Publisher Defendants’ longstanding relationships with Course Material

authors, with professors who decide which Course Materials to utilize, and with the relevant

educational institutions.

                              CLASS ACTION ALLEGATIONS
       63.     Plaintiff brings this action on his own behalf and as a class action pursuant to Rule

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the following Classes:

       The Publisher-Purchaser Class: All students at institutions of higher education in the
       United States who purchased Course Materials through Inclusive Access directly from one or
       more of the Publisher Defendants from January 1, 2016 until the effects of Defendants’
       conspiracy end (the “Class Period”). Excluded from the Publisher-Purchaser Class are:
       Defendants, their subsidiaries, parents, affiliates, joint ventures, and employees and co-
       conspirators; federal governmental entities and instrumentalities; states and their
       subdivisions, agencies, and instrumentalities; and any judge(s) or jurors assigned to this case.

       The Retailer-Purchaser Class: All students at institutions of higher education in the United
       States who purchased Course Materials through Inclusive Access directly from a licensed
       on-campus bookstore operated by a Retailer Co-Conspirator during the Class Period.
       Excluded from the Retailer-Purchaser Class are: Defendants, their subsidiaries, parents,
       affiliates, joint ventures, and employees and co-conspirators; federal governmental entities
       and instrumentalities; states and their subdivisions, agencies, and instrumentalities; and any
       judge(s) or jurors assigned to this case.

       64.     Plaintiff does not know the exact number of members of the Class because such

information is in the exclusive control of Defendants. Due to the nature of the trade and commerce

involved, however, Plaintiff believes that Class members number at least in the thousands and are

sufficiently numerous and geographically dispersed throughout the United States, its territories and

the District of Columbia so that joinder of all Class members is impracticable.




                                                 -16-
                            CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 17 of 22



       65.      There are questions of law and fact which are common to the claims of Plaintiff

and the Class, including, but not limited to:

             a. Whether Defendants engaged in a combination or conspiracy to fix, raise, maintain,

                and/or stabilize the prices for Course Materials;

             b. Whether the purpose and/or effect of the acts and omissions alleged herein was to

                restrain trade, or to affect, fix, control, and/or maintain the prices for Course

                Materials;

             c. The existence and duration of the agreements alleged herein to fix, raise, maintain,

                and/or stabilize the prices for Course Materials;

             d. Whether Defendants violated Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1,

                3);

             e. Whether Defendants violated 20 USC § 1015b(c)(2);

             f. Whether Defendants’ agents, officers, employees, or representatives participated in

                correspondence and meetings in furtherance of the illegal conspiracy alleged herein,

                and, if so, whether such agents, officers, employees, or representatives were acting

                within the scope of their authority and in furtherance of Defendants’ business

                interests;

             g. Whether, and to what extent, the conduct of Defendants caused injury to Plaintiff and

                Class Members, and, if so, the appropriate measure of damages; and

             h. Whether Plaintiff and Class Members are entitled to injunctive relief to prevent the

                continuation or furtherance of the violation of Sections 1 and 3 of the Sherman Act

                and of 20 USC § 1015b(c)(2).




                                                 -17-
                              CLASS ACTION COMPLAINT FOR DAMAGES
              Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 18 of 22



        66.      Plaintiff’s claims are typical of the claims of the Class Members.

        67.      Plaintiff will fairly and adequately assert and protect the interests of the Class

Members. Plaintiff’s interests are coincident with, and not antagonistic to, those of the Class

Members.

        68.      Plaintiff is represented by counsel competent and experience in the prosecution of

antitrust and class action litigation.

        69.      The questions of law and fact common to the Class Members predominate over any

questions affecting only individual members.

        70.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because:

              a. The prosecution of separate actions by individual Class Members would create a risk

                 of inconsistent or varying adjudications, establishing incompatible standards of

                 conduct for Defendants.

              b. The Classes are readily definable and one for which records should exist in the files

                 of Defendants.

              c. Prosecution as a class action will eliminate the possibility of repetitious litigation.

              d. Treatment as a class action will permit a large number of similarly situated persons to

                 adjudicate their common claims in a single forum simultaneously, efficiently, and

                 without the duplication of effort and expense that numerous individual actions would

                 require.

              e. Class treatment will permit the adjudication of relatively small claims by many Class

                 Members who otherwise could not afford to litigate an antitrust claim such as is

                 asserted in this complaint on an individual basis.



                                                   -18-
                               CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 19 of 22



       71.        This class action presents no difficulties of management that would preclude its

maintenance as a class action.

                                                COUNT I

                          VIOLATION OF THE SHERMAN ACT §§ 1, 3

       72.        Plaintiff incorporates all allegations alleged herein.

       73.        Defendants and their co-conspirators entered into, and engaged in, a contract,

combination, or conspiracy in unreasonable restraint of trade in violation of the Sherman Act, 15

U.S.C. §§ 1, 3.

       74.        Defendants’ anticompetitive acts were intentionally directed at the United States

Course Materials market and had a substantial and foreseeable effect on interstate commerce by

raising and fixing Course Material prices throughout the United States.

       75.        The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects upon commerce in the United States:

             a. Prices charged to, and paid by, Plaintiff and Class Members for Course Materials

                  were artificially raised, fixed, maintained, or stabilized at supra-competitive levels;

             b. Plaintiff and Class Members were deprived of the benefits of free, open, and

                  unrestricted competition in the United States Course Materials market; and

             c. Competition in establishing the prices paid for Course Materials has been unlawfully

                  restrained, suppressed, or eliminated, including by the restriction and elimination of

                  the ability to resell Course Materials.

       76.        Defendants’ and their co-conspirators’ anticompetitive activities have directly and

proximately caused injury to Plaintiff and Class Members in the United States. As a direct and

proximate result of Defendants’ unlawful conduct, Plaintiff and Class Members paid artificially

inflated prices for Course Materials.

                                                    -19-
                               CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 20 of 22



       77.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and Class

Members were damaged in their business or property by paying prices for Course Materials that

were higher than they would have been but for Defendants’ unlawful conduct, which has resulted in

an amount of ascertainable damages to be established at trial.

                                         COUNT TWO

                            VIOLATION OF 20 USC § 1015b(c)(2)

       78.     20 USC § 1015b(c)(2) provides that: “A publisher that sells a college textbook and

any supplemental material accompanying such college textbook as a single bundle shall also make

available the college textbook and each supplemental material as separate and unbundled items, each

separately priced.”

       79.     20 USC § 1015b(a) provides, in part, that the section was enacted to “ensure that

students have access to affordable course materials by decreasing costs to students” and “to

encourage all of the involved parties, including faculty, students, administrators, institutions of

higher education, bookstores, distributors, and publishers, to work together to identify ways to

decrease the cost of college textbooks and supplemental materials for students while supporting the

academic freedom of faculty members to select high quality course materials for students.”

       80.     Inclusive Access Course Materials include both electronic textbooks and

supplemental materials but, in violation of 20 USC § 1015b(c)(2), do not allow these materials to be

purchased separately and unbundled, frustrating the purposes of this section as set forth above and

not allowing Plaintiff and Class Members the choice of whether or not to purchase the bundled

supplemental materials.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays:

       A.      That the Court determine that this action may be maintained as a class action under

                                                -20-
                            CLASS ACTION COMPLAINT FOR DAMAGES
             Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 21 of 22



Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and direct that reasonable notice of this

action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to members of

the Class;

       B.        That the Court appoint Plaintiff as a Class Representative for both of the Classes

defined above;

       C.        Adjudge and decree that Defendants’ unlawful contract, combination, or conspiracy

constitutes a per se violation of Sections 1 and 3 of the Sherman Act;

       D.        Adjudge and decree that each Defendant, and its successors, assigns, parents,

subsidiaries, affiliates, and transferees, and their respective officers, directors, agents, and

employees, and all other persons acting or claiming to act on behalf of any of them or in concert with

them, be permanently enjoined and restrained from in any manner, directly or indirectly, continuing,

maintaining, or renewing the combination, conspiracy, agreement, understanding, or concert of

action, or adopting any practice, plan, program, or design having a similar purpose or effect in

restraining competition in the United States Course Materials market;

       E.        Adjudge and decree that each Defendant, and its successors, assigns, parents,

subsidiaries, affiliates, and transferees, and their respective officers, directors, agents, and

employees, and all other persons acting or claiming to act on behalf of any of them or in concert with

them, be permanently enjoined and restrained from violating 20 USC § 1015b(c)(2) by bundling

textbooks and supplemental materials and not providing them separately for sale;

       F.        Enter judgment against Defendants, jointly and severally, in favor of Plaintiff and the

Class for treble damages determined to have been sustained by Plaintiff and the Class by virtue of

Defendants’ and their co-conspirators’ violations of the Sherman Act;

       G.        Award Plaintiff and the Class their attorneys’ fees, litigation expenses, and court



                                                   -21-
                              CLASS ACTION COMPLAINT FOR DAMAGES
            Case 1:20-cv-03660 Document 1 Filed 05/11/20 Page 22 of 22



costs, as well as pre-judgment and post-judgment interest as permitted by United States law; and

       H.     Grant Plaintiff and the Class such other and further relief as the case may require, or

as the Court deems just and proper under the circumstances.

                                       JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury.



Dated: May 11, 2020                              /s/    Fatima G. Brizuela

                                                  FATIMA G. BRIZUELA (NY 5467618)
                                                  JASON S. HARTLEY (pro hac forthcoming)
                                                  JASON M. LINDNER (pro hac forthcoming)
                                                  HARTLEY LLP
                                                  101 West Broadway, Suite 820
                                                  San Diego, California 92101
                                                  Tel.: (619) 400-5822
                                                  Fax: (619) 400-5832
                                                  brizuela@hartleyllp.com
                                                  hartley@hartleyllp.com
                                                  lindner@hartleyllp.com

                                                  Attorneys for Plaintiff




                                                -22-
                           CLASS ACTION COMPLAINT FOR DAMAGES
